Citation Nr: 1042720	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus.  

3. Entitlement to service connection for hypertension, to include 
as secondary to diabetes mellitus.  

4. Entitlement to service connection for peripheral neuropathy of 
the right lower extremity, to include as secondary to diabetes 
mellitus.    

5. Entitlement to service connection for peripheral neuropathy of 
the left lower extremity, to include as secondary to diabetes 
mellitus.  

6. Entitlement to service connection for a bilateral eye 
disability, to include as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1969 to October 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 rating 
decision of the Portland, Oregon Department of Veterans Affairs 
(VA) Regional Office (RO).   

In his April 2009 VA Form 9 (substantive appeal) the Veteran 
limited his appeal to the above listed issues.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

The Board finds that remand of these claims is necessary as the 
RO failed to adequately develop evidence concerning the Veteran's 
claimed exposure to herbicides while serving in Thailand (during 
the Vietnam Era) as required by the VA Adjudication Procedure 
Manual and Manual Rewrite (M21-1 MR) concerning verification of 
exposure to herbicides in such instances.  See Campbell v. Gober, 
14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 
282 (1999) (holding that the Board failed to satisfy its duty to 
assist when it failed to remand the case for compliance with the 
evidentiary development called for by M21-1MR).

VA has developed specific evidentiary procedures to verify 
whether a Veteran was exposed to herbicides in locations other 
than Vietnam.  Recently, M21- 1MR, Part IV, Subpart ii, Chapter 
2, Section C, 10, q was adopted for application when the Veteran 
alleges exposure to herbicides in Thailand.  The RO is directed 
to place a copy of the Compensation and Pension (C&P) Service's 
"Memorandum for the Record" (Memorandum) on herbicide use in 
Thailand during the Vietnam Era in the Veteran's claims file.  
Next, the RO should ask the Veteran for the approximate dates, 
location and nature of his alleged exposure in Thailand.  If the 
Veteran timely responds within 30 days, the RO shall then 
determine whether the Memorandum and information supplied by the 
Veteran are sufficient to adjudicate the Veteran's claim.  If the 
evidence is not sufficient, or if the Veteran did not provide 
timely information regarding his exposure, the RO must further 
attempt to verify the Veteran's alleged exposure to herbicides by 
referring the case to the Joint Services Records Research Center 
(JSRRC).  If the information provided by the Veteran is 
insufficient, the case should be forwarded to the JSRRC 
coordinator to make a formal finding that sufficient information 
required to verify herbicide exposure does not exist.  

A copy of the above memorandum is associated with the claims 
file.  The Veteran identified that he was at Udorn Royal Thai 
Airforce Base (RTAFB) from 1969-1970 and from 1972-1973.  A June 
2008 deferred rating decision notes that a JSRRC research request 
was to be made.  A subsequent U. S. Armed Services Center for 
Research of Unit Records (CURR) response notes that an Agent 
Orange request on behalf of the Veteran was not researched and 
should be forwarded to JSRRC.  Notably a July 2008 JSRRC response 
for another Veteran was included in the claims file; however, the 
evidence of record does not contain a response that is specific 
to the Veteran.  A specific JSRRC response for the Veteran (or a 
formal finding that sufficient information required to verify 
herbicide exposure does not exist) must be obtained in accordance 
with the development procedure to allow for proper adjudication 
of the claim.  See M21-1MR, Part IV, subpart ii.2.C.10.q.    

Regarding the Veteran's claims seeking secondary service 
connection for erectile dysfunction, hypertension, peripheral 
neuropathy of the bilateral lower extremities, and a bilateral 
eye disability, those matters are inextricably intertwined with 
the appeal seeking service connection for diabetes mellitus; 
hence, adjudication of the secondary service connection claims 
must be deferred pending resolution of that claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together).

Accordingly, the case is REMANDED for the following:

1.	The RO should fully complete the 
outstanding development outlined in M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10, q.

2.	The RO should then undertake any other 
development it determines to be warranted 
or that is suggested by the results of the 
above development (to include VA 
examination).  

3.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

